It cannot be held, as matter of law, that the frequent intoxication of the plaintiff's husband during the last five years of his life could not have caused his death. And the court cannot adjudge habitual drunkenness to be a cause of death too remote for legal cognizance. The legislature has not prescribed the number of instances of intoxication to which the death or disability must be traced, or the time within which the inquiry is to be confined. We think the person whose death or disability is caused by his own intoxication, ma, y be "such injured person's on whom the plaintiff was dependent, within the meaning of the statute, and that the evidence offered in this case is admissible on the question of death.
Case discharged.